Citation Nr: 1126832	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-40 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a permanent 40 percent disability rating for hypertension.

2.  Entitlement to service connection for a heart disorder, claimed as secondary to service-connected hypertension.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO's granting of a 40 percent non-permanent disability rating for hypertension, to include providing for a future VA examination to assess the severity of his hypertension, was in accordance with VA statutes and regulations.

2.  A heart disorder was not shown in service, has not been shown to be the result of a disease or injury of service origin, and has not been shown to have been caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a permanent 40 percent disability rating for hypertension have not been met.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.327, 3.951 (2010).

2.  A heart disorder was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, fully compliant notice was provided by the RO in November 2008, prior to the initial adjudication of the Veteran's claims in January 2009.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Private and VA treatment records have been obtained.  Furthermore, the Veteran was afforded VA examinations in April 1997, June 1999, and November 2008, in which the examiners took down the Veteran's history, considered lay evidence, and reached conclusions based on their examination that were consistent with the record.  The examinations are found to be adequate.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written statements are of record.  No available outstanding evidence has been identified.  While the Veteran submitted releases for private records in August 2008, these were submitted in conjunction with and refer to a claim for service connection for an aneurysm of the left wrist, which was adjudicated by the RO in October 2009 and is not before the Board at this time.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board must determine whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Hypertension

In a January 2009 rating decision, the RO increased the disability rating for the Veteran's hypertension to 40 percent, effective October 30, 2008.  The RO indicated that, since there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to future review examination.  In the Veteran's written statements, he has made it clear that he is seeking for his 40 percent rating for hypertension to be made permanent.

Permanence is essentially a medical question, which requires competent medical evidence; neither the Board nor the RO may exercise its own independent medical judgment on such a question.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Rating agencies are to handle cases affected by changes in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the VA laws and regulations.  38 C.F.R. § 3.344 (2010).  However, when a disability has not become stabilized or is likely to improve, re-examination, and, if necessary, reevaluation of the assigned disability rating is warranted.  Id.

Re-examination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2010).  Generally, reexaminations are required if it is likely that a disability has improved, if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Following the initial VA examination or other scheduled examination, any reexamination determined to be in order will be scheduled within not less than two years and not more than 5 years.  Id.  No periodic future examinations will be requested where, 1) the disability is established as static, 2) the findings and symptoms are shown by examination to have persisted without material improvement for a period of 5 years or more, 3) the disability from disease is permanent in character and of such nature that there is no likelihood of improvement, 4) the Veteran is over 55 years of age, except under unusual circumstances, 5) the rating is a prescribed scheduled minimum rating, or 6) a combined disability rating evaluation would not be affected if the future examination should result in reduced evaluation for one or more conditions.  See 38 C.F.R. § 3.327(b) (2010).  However, none of the above guidelines are to be construed as limiting VA's authority to request reexaminations, or periods of hospital observation, at any time in order to ensure that disabilities are accurately rated.  38 C.F.R. § 3.327(a) (2010).

Initially, the Board observes that the Veteran's currently-assigned 40 percent disability rating for hypertension has been in effect for less than 20 years; thus, it has not reached protected status.  See 38 C.F.R. § 3.951(b) (2010).  It has also been in effect less than five years; therefore, the provisions of 38 C.F.R. § 3.344 do not apply as for stabilization of ratings.  No reduction in the Veteran's disability rating for hypertension has been proposed or implemented.  Therefore, at issue is whether re-examination of the Veteran's hypertension in the future is permitted by the laws and regulations or whether, as the Veteran asserts, re-examination would be improper because his condition should be considered permanent.

In the January 2009 rating decision, in which the 40 percent disability rating for hypertension was granted, the RO indicated that, since there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.

In this case, the Board finds that VA is permitted to request periodic future examinations for the Veteran's hypertension.  The Board first notes that the Veteran's hypertension has not been established as static.  Rather, as noted above, following the grant of the 40 percent disability rating, the RO determined that a re-examination should be scheduled to determine if there was a change in symptomatology.  While the Veteran has asserted that his hypertension is not likely to improve, he is not a medical professional.  As this is a determination that is not lay-observable and requires medical knowledge or training to provide a competent opinion, the Veteran's opinion is given little, if any, probative weight.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Furthermore, a review of the record establishes that the Veteran's blood pressure readings have varied throughout the course of his appeal.  Specifically, while the November 2008 VA examination report shows blood pressure readings as high as 210/130, subsequent records dated in December 2008 and August 2009 show readings of 144/88 and 130/83, respectively.  Therefore, the evidence supports a finding that the Veteran's hypertension is not static.  Furthermore, because of the change in the Veteran's blood pressure readings over time and the use of medications, there is some likelihood of improvement of the Veteran's hypertension.

Additionally, because the 40 percent rating had only been in effect less than one (1) year at the time of the January 2009 rating decision, there is no evidence that the Veteran's hypertension symptoms had persisted without material improvement over a period of 5 or more years.

While the Veteran is over 55 years of age, 38 C.F.R. § 3.327 (b)(2)(iv) provides that re-examinations are provided for those over the age of 55 when there are unusual circumstances.  Because of this exception, the Board cannot preclude VA from re-examining the Veteran, because unusual circumstances regarding his hypertension may present themselves at some point in the future.  For example, a medical professional could potentially consider the inordinate variation of the Veteran's blood pressure readings to be such a circumstance.  

Finally, the 40 percent rating assigned to the Veteran's hypertension is not the prescribed scheduled minimum rating, and the Veteran's combined disability rating would be affected if the future examination resulted in reduced evaluation for his hypertension.  In that respect, the Board notes that hypertension is current the only service-connected disability for which the Veteran is in receipt of a compensable disability rating.

Based on this evaluation and the evidence of record, the Board finds that none of the criteria of 38 C.F.R. § 3.327(b)(2) are met.  As such, the Board cannot find that re-examination should be precluded in the future.

Finally, even if the symptomatology of the Veteran's disability was considered static, it is still within VA's purview to schedule another VA examination to assess the current severity of the disability.  See 38 C.F.R. §§ 3.327.  Accordingly, the claim for permanency of the currently assigned 40 percent disability rating for hypertension must be denied.  See 38 C.F.R. §§ 3.327, 3.344, 3.951(b).

III.  Heart Disease

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pertinent to this claim, service connection may also be awarded for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, was recently amended.  The intended effect of this amendment is to conform VA regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b)).

A heart disorder was not shown in service and has not been shown by competent evidence to be the result of a disease or injury of service origin, and the Veteran has not argued otherwise.  In numerous written statements, the Veteran has made it clear that he seeks service connection for a heart disorder as secondary to his service-connected hypertension and not as directly related to his period of service.  Therefore, the Board will focus the majority of its discussion on the secondary benefit theory asserted by the Veteran.

The Veteran's service treatment records are silent for diagnoses or findings of heart disease.  While the Veteran complained of chest pain several times during service, it was specifically noted that he had no organic heart disease, and the assessment was costochondritis.

An August 1989 RO rating decision shows that the Veteran was awarded service connection for hypertension, rated 10 percent disabling, and costochondritis, rated noncompensable.

An April 1997 VA report of a chest x-ray shows that the Veteran's cardiac silhouette was at the upper limits of normal.  Otherwise, there was no evidence of active cardiopulmonary disease.

An April 1997 VA report of an echocardiogram shows sinus bradycardia.  It was otherwise normal.

In April 1997, the Veteran underwent VA examination for hypertension.  His only cardiovascular symptom was occasional feelings of palpitations.  However, he never required any treatment for cardiac disease.  He did not have symptoms of chest pain.

A May 1999 VA outpatient treatment records show that the Veteran underwent an exercise test.  It was noted that the Veteran stopped the test due to fatigue.  He had no chest pain, an inadequate exercise test by heart rate and double product, and a negative exercise test by heart rate and double product.  The report of an echocardiogram showed impressions of concentric left ventricular hypertrophy, dilated left atrium, thickening of aortic leaflets and trileaflet valve, and thickened mitral leaflets.  Left and right ventricular function was normal.

In June 1999, the Veteran underwent VA examination.  He had a history of hypertension since diagnosis in 1984.  He complained of pressure in his chest with exertion.  Following examination and review of the May 1999 exercise test and echocardiogram, there was no evidence for cardiovascular disability at that time.

In a January 2000 VA record, a cardiac Physician Assistant indicated that he reviewed the Veteran's medical records.  He noted the Veteran's 15-year history of hypertension.  While he had been seen for chest discomfort in the past, it was determined that the symptoms were not cardiac in origin.  The May 1999 echocardiogram and exercise test were noted.  It was noted that, even though hypertension is a risk factor for coronary artery disease and for possible cardiomyopathy, it could not be demonstrated at this time that there is anything but normal cardiac function.  The results of the exercise test suggested that the cardiac prognosis was excellent.  There did not appear to be any coronary artery disease or signs of cardiomyopathy as a result of chronic hypertension.

A subsequent January 2000 VA record shows that the Veteran's claims file was reviewed by the chief of cardiology.  He noted that the history of hypertension dated back to 1984.  Echocardiogram from June 1999 showed normal left ventricular systolic function, concentric left ventricular hypertrophy, normal wall motion, and dilated left atrium.  Exercise test from May 1999 showed work load of 14 METs and exercise time of greater than twelve minutes.  The cardiologist indicated that these findings suggested chronic hypertension with good functional capacity.  The examiner indicated that there was no heart disability present.  The stress test results indicated good cardiac functioning.

In November 2008, the Veteran underwent VA examination for his hypertension.  He described chest pain.  The examiner noted that an electrocardiogram was within normal limits.  He also noted the results of a November 2008 chest x-ray showing no evidence of acute cardiopulmonary abnormality and mild uncoiling and ectasia of the aortic segments, which was noted to be non-significant.  Following examination, the only diagnosis was hypertension.  The examiner indicated that there was no finding of hypertensive heart disease.

In a March 2009 written statement, the Veteran stated that he had researched causes for his heart being large in size and bradycardia.  He found that hypertension can and does cause these conditions to exist in a person.

Based on the evidence of record, the Board finds that service connection is not warranted for any heart disability, as secondary to service-connected hypertension.  To the extent that the Veteran complained of chest pain during service and was diagnosed with costochondritis, such was awarded service connection by the RO in an August 1989 rating decision and is not before the Board at this time.

To the extent that the Veteran has alleged that he has a heart that is at the upper limits of normal, the Board finds that this does not establish any disability with regard to the size of the Veteran's heart.  The diagnosis specifically includes a finding that it is a normal size.  Therefore, service connection for this cannot be established.

The only other diagnosed heart disorder that is contained in the record is the April 1997 finding on echocardiogram of sinus bradycardia.  For reference, sinus bradycardia is defined as slowness of the heartbeat that originates in the normal sinus pacemaker.  See Stedman's Medical Dictionary, p. 232 (27th ed. 2000).  However, there is no competent opinion even suggesting that the Veteran's diagnosed sinus bradycardia is related to his service-connected hypertension.  While the Veteran has presented his opinion that they are related, the Veteran is not competent to provide such an opinion, as such a determination is not within the purview of laypersons.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Conversely, the competent opinions of record have established that the Veteran demonstrates no evidence of cardiovascular disability.  This was noted in the June 1999 VA examination report and the January 2000 opinions provided by a VA Physician Assistant and the chief of cardiology.  The November 2008 VA examiner also indicated that there was no finding of hypertensive heart disease.

In the absence of any competent evidence suggesting that the Veteran has a heart disorder that is related to his hypertension or to any service-connected disability, the Board finds that the evidence preponderates against this claim, and it must be denied.


ORDER

A permanent 40 percent rating for hypertension is denied.

Service connection for a heart disorder, claimed as secondary to service-connected hypertension, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


